EXHIBIT 12 APPALACHIAN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Six Months Months Year Ended December 31, Ended Ended 2003 2004 2005 2006 2007 6/30/2008 6/30/2008 EARNINGS Income Before Income Taxes $ 308,003 $ 238,226 $ 202,021 $ 282,865 $ 195,613 $ 198,457 $ 116,587 Fixed Charges (as below) 123,721 110,735 118,365 151,874 178,067 193,492 98,844 Total Earnings $ 431,724 $ 348,961 $ 320,386 $ 434,739 $ 373,680 $ 391,949 $ 215,431 FIXED CHARGES Interest Expense $ 115,202 $ 99,135 $ 106,301 $ 129,106 $ 165,405 $ 179,886 $ 91,259 Credit for Allowance for Borrowed Funds Used During Construction 5,319 8,100 8,764 17,668 6,962 7,906 4,735 Estimated Interest Element in Lease Rentals 3,200 3,500 3,300 5,100 5,700 5,700 2,850 Total Fixed Charges $ 123,721 $ 110,735 $ 118,365 $ 151,874 $ 178,067 $ 193,492 $ 98,844 Ratio of Earnings to Fixed Charges 3.48 3.15 2.70 2.86 2.09 2.02 2.17
